PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/799,393
Filing Date: 31 Oct 2017
Appellant(s): Gruber, Brandon



__________________
Gary R. Jarosik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 07, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Appellant argument:

A)  Applicable law
Argument:
	Appellant argues that “It is respectfully submitted that a rejection under 35 U.S.C. § 103 can be maintained only if it has been demonstrated that all of the claimed elements were expressly or inherently described in the prior art and that one skilled in the art could have combined such described elements by known methods with no change in their respective functions with the combination yielding nothing more than predictable results. KSR International Co. v. Teleflex Inc., 550 US. 398 (2007). 
As concerns inherency, it is respectfully submitted that, “to establish inherency, the extrinsic evidence ‘rust make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.” As such, inherency may not be established by probabilities or 
 It is further respectfully submitted that the Office bears the initial burden of factually supporting any prima facie conclusion of obviousness. In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, mast be clearly explained and each rejected claim specified. (37 CFR § 1.104 (c)(2)). If the Office does not produce a prima facie case, the applicant is under no obligation to submit secondary evidence to show nonobviousness. (MPEP § 2142). 
Still further, in determining whether there would have been a motivation to combine prior art references to arrive at the claimed invention, it is insufficient to simply conclude the combination would have been obvious without identifying any reason why a person of skill in the art would have made the combination. In re Van Os, 844 F 3d 1359, 1361 (Fed. Cir. 2017). Accordingly, “rejections on obviousness grounds cannot be sustained by mere conclusory Statements, instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” Jn re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006).”.
Examiner Response:
Response to A):
	In response to appellant’s argument that “It is respectfully submitted that a rejection under 35 U.S.C. § 103 can be maintained only if it has been demonstrated that 
As concerns inherency, it is respectfully submitted that, “to establish inherency, the extrinsic evidence ‘rust make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.” As such, inherency may not be established by probabilities or possibilities. 7 re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted; emphasis added).
 It is further respectfully submitted that the Office bears the initial burden of factually supporting any prima facie conclusion of obviousness. In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references ai his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, mast be clearly explained and each rejected claim specified. (37 CFR § 1.104 (c)(2)). If the Office does not produce a prima facie case, the applicant is under no obligation to submit secondary evidence to show nonobviousness. (MPEP § 2142). 
Still further, in determining whether there would have been a motivation to combine prior art references to arrive at the claimed invention, it is insufficient to simply conclude the combination would have been obvious without identifying any reason why In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant argument:
B) The Rejection of Claim 1 Under 35 U.S.C § 103
Argument (Claim 1):
Appellant argue that the office action “has provided no explanation as to how or why claim 1 can be said to be rendered obvious over the description set forth with each of Kudurshian and Heitz” and “Appellant cannot reasonably determine which “element” of the claim is believed to correspond with which section figure, or feature cited in the rejection.”.
Appellant mainly argue that Kudurshian et al. US 20170358305 and Heitz, III et al. US 20180012462 failed to teach, suggest or disclose the following:
a) and intelligent digital assistant couple to a local area network having a microphone for receiving an audible event definition directly from a use.
b) a plurality of electronic systems coupled to the intelligent digital assistant only via use of a local area network each for determining whether an event has occurred.
c) a notification system [that will] receive, by the processor via the network interface, the audible event definition from the intelligent digital assistant, the audible event definition comprising an audible request from a user to the intelligent digital assistant to be notified when a first user-defined event occurs and [that will] interpret the audible event definition to identify from amongst the plurality of electronic systems coupled to the intelligent digital assistant only via use of the local area network a one of the plurality of electronic system that can be used to determine whether the firs user-defined event occurs.

Examiner Response:
Response to B):
Response to Argument (claim1):


Examiner respectfully submits that Kudurshian et al. US 20170358305 and Heitz, III et al. US 20180012462 teach all the limitation for a); b) and c) as follow:

a) and intelligent digital assistant couple to a local area network having a microphone for receiving an audible event definition directly from a use (Kudurshian et al. US 20170358305 paragraph [0002]-[0003]; [0007]-[0009]; [0045]-[0052]; [0055]; [0063]-[0064]; [0090]-[0094]; [0118]-[0119]; [0137]-[0143]; [0164]; [0254]; [0310]-[0315]; figures 1-2 and 8-20; par. 50 cited communication network(s) 110 can include local area networks (LAN) and wide area networks (WAN). Par. 90 cited digital assistant client module 229 can be capable of accepting voice input via microphone 213 and par. 313 cited the digital assistant can receive speech inputs (speech inputs similar audible input) directly from the user at the user device.).

b) a plurality of electronic systems coupled to the intelligent digital assistant only via use of a local area network each for determining whether an event has occurred (Kudurshian et al. US 20170358305 paragraph [0002]-[0003]; [0007]-[0009]; [0045]-[0052]; [0055]; [0063]-[0064]; [0090]-[0094]; [0137]-[0143]; [0214]; [0254]-[0257]; [0260]-[0266]; [0310]-[0315]; [0317]; [0341]-[0343]; figures 1-2 and 8-20; par. 50 cited communication network(s) 110 can include local area networks (LAN) and wide area networks (WAN). Par. 313 cited the digital assistant can receive speech inputs (speech inputs similar audible input) directly from the user at the user device or indirectly through another electronic device that communicatively connected to the user device. Figure 14 and par. 317 cited the user device can communicatively connected to one or more electronic devices (one or more electronic devices similarly to plurality devices) using wired or wireless network. Figure 15D and par. 342 cited a request to “showing the pdf on your tablet” and it transmit from the device 1500 to tablet device 1532 and request “navigating to 1234 Main St on your phone” and it transmit the event from device 1500 to the phone 1522.  According to the paragraph 342 and figure 15D the tablet device 1532 and phone device 1522 connected to device 1500.).

c) a notification system [that will] receive, by the processor via the network interface, the audible event definition from the intelligent digital assistant, the audible event definition comprising an audible request from a user to the intelligent digital assistant to be notified when a first user-defined event occurs and [that will] interpret the audible event definition to identify from amongst the plurality of electronic systems coupled to the intelligent digital assistant only via use of the local area network a one of the plurality of electronic system that can be used to determine whether the firs user-defined event occurs (Kudurshian et al. US 20170358305 paragraph [0002]-[0003]; [0007]-[0009]; [0045]-[0052]; [0055]; [0063]-[0064]; [0090]-[0094]; [0137]-[0143]; [0214]; [0254]-[0257]; [0260]-[0266]; [0310]-[0315]; [0317]; [0341]-[0343]; figures 1-2 and 8-20; par. 50 cited communication network(s) 110 can include local area networks (LAN) and wide area networks (WAN). Par. 261 cited the digital assistant receives a speech in put 854 (speech input similarly to audible input or audible even definition) for example, “open the searching process and find the AAPL stock price today,” or simply “show me the AAPL stock price today.”.  Par. 266 cited a spoken output 874 including “Today’s AAPL price is $100.00.”.  Par. 313 cited with the references to figures 14, 15 and 16 to the plurality electronic devices connect to the digital devices.).

Heitz, III et al. US 20180012462 references also clearly teach about the plurality of smart devices connect in the network in the smart home environment 100 as show in figures 1-2 and paragraph 64.  As show in the figure 7 the server 508 included Event processor sub-module 7146; event categorizer sub-module7148; alert sub-module 7151; Account database 7162; user profiles 7163; device information database 7164; event information database 7166; event records 7168; confidence criteria 7171; alert criteria 7172 and in the paragraph 135 show the users received the notification of the event for example in the paragraph 302 and figure 14A show the user receive the home alert corresponding to a motion event has occurred in the smart home environment 100 (Heitz, III et al. US 20180012462 paragraph [0009]-[0012]; [0061]-[0064]; [0073]; [0089]-[0092]; [0098]; [0106]-[0111]; [0119]-[0127]; [0135]-[0136]; [0194]; [0260]; [0302]-[0313]; [0325]; figures 1-3 and 5-11;).

It’s obvious to one of ordinary skill in the art at the time the invention was made to combine Kudurshian et al. US 20170358305 and Heitz, III et al. US 20180012462 by incorporate the smart home provider server system and event alerts from Heitz, III et al. Kudurshian et al. for the user friendly to monitoring the house environment.

Claim 1 rejection:
Regarding claim1, Kudurshian et al. US 20170358305 and Heitz, III et al. US 20180012462 teach A system for providing user-defined event notifications, comprising: an intelligent digital assistant having a microphone for receiving an audible event definition directly from a user (Kudurshian et al. US 20170358305 paragraph [0002]-[0003]; [0007]-[0009]; [0045]-[0052]; [0055]; [0063]-[0064]; [0090]-[0094]; [0118]-[0119]; [0137]-[0143]; [0164]; [0254]; [0310]-[0315]; figures 1-2 and 8-20; In some examples, system 100 can implement a digital assistant. The terms “digital assistant," "virtual assistant," "intelligent automated assistant," or "automatic digital assistant" can refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent (par. 45).  In some examples, DA server 106 can communicate with external services 120 through network(s) 110 for task completion or information acquisition (par. 48). Examples of communication network(s) 110 can include local area networks (LAN) and wide area networks (WAN), e.g., the Internet (par. 50). For example, digital assistant client module 229 can be capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (e.g., microphone 213, accelerometer(s) 268, touch-sensitive display system 212, optical sensor(s) 264, other input control devices 216, etc.) of portable multifunction device 200 (par. 90). Similar to those described above, in some examples, the digital assistant can receive speech inputs directly from the user at the user device or indirectly through another electronic device that is communicatively connected to the user device (par. 313).); a plurality of electronic systems coupled to the intelligent digital assistant only via use of a local area network each for determining whether an event has occurred (Kudurshian et al. US 20170358305 abstract; paragraph [0002]-[0003]; [0007]-[0009]; [0045]-[0052]; [0090]-[0094]; [0137]-[0143]; [0214]; [0254]-[0257]; [0260]- [0266]; [0310]-[0315]; [0317]; [0341]-[0343]; figures 1-2 and 8-20; In some examples, system 100 can implement a digital assistant. The terms “digital assistant," "virtual assistant," "intelligent automated assistant," or "automatic digital assistant" can refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent (par. 45).  In some examples, DA server 106 can communicate with external services 120 through network(s) 110 for task completion or information acquisition (par. 48). Examples of communication network(s) 110 can include local area networks (LAN) and wide area networks (WAN), e.g., the Internet (par. 50).  With reference to FIGS. 14A-14D, 15A-15D, 16A-16C, and 17A-17E, in some embodiments, a digital assistant receives one or more speech inputs, such as speech inputs 1452, 1454, 1456, 1458, 1552, 1554, 1556, 1652, 1654, 1656, 1752, and 1756 from a user. The user may provide various speech inputs for the purpose of, for example, performing a task at the user device (e.g., devices 1400, 1500, 1600, and 1700) or at a first electronic device (e.g., electronic devices 1420, 1520, 1530, 1522, 1532, 1620, 1622, 1630, 1720, and 1730) using remotely located content. Similar to those described above, in some examples, the digital assistant can receive speech inputs directly from the user at the user device or indirectly through another electronic device that is communicatively connected to the user device (par. 313). As shown in FIG. 14A, in some examples, user device 1400 is communicatively connected to one or more electronic devices such as electronic device 1420. Electronic device 1420 can communicate with user device 1400 using wired or wireless networks (par. 317). As illustrated in FIG. 15D, the digital assistant provides a spoken output 1574 such as "Showing the pdf on your tablet" and a spoken output 1576 such as "navigating to 1234 Main St on your phone." (par. 342).); and an event detection and notification server, coupled to the intelligent digital assistant and the plurality of electronic systems via a wide-area network, the event detection and notification server, comprising: a memory for storing processor-executable instructions and user account information (Heitz, III et al. US 20180012462 paragraph [0009]-[0012]; [0061]-[0064]; [0073]; [0089]-[0092]; [0098]; [0106]-[0111]; [0127]; [0135]-[0136]; [0194]; [0325]; figures 1-3 and 5-11; In yet another aspect, some implementations include a computing system including one or more processors and memory coupled to the one or more processors, the memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for performing any of the methods described herein. For example, the methods described herein are performed by a plurality of devices coupled together to form a system, such as one or more client devices and one or more servers (par. 11). The smart devices may further communicate with each other via a connection (e.g., network interface 160) to a network, such as the Internet 162 (par. 61).  As shown in FIG. 5, in accordance with some implementations, each of the client devices 504 includes a client-side module 502. The client-side module 502 communicates with a server-side module 506 executed on the server system 508 through the one or more networks 162 (par. 89).  Examples of the one or more networks 162 include local area networks (LAN) and wide area networks (WAN) such as the Internet (par. 92).  Account database 7162 for storing account information for user accounts (par. 127)); a network interface to the wide-area network; and a processor coupled to the memory and the network interface for executing the processor-executable instructions that causes the event detection (Heitz, III et al. US 20180012462 paragraph [0009]-[0012]; [0061]-[0064]; [0073]; [0089]-[0092]; [0098]; [0106]-[0111]; [0119]-[0127]; [0135]-[0136]; [0194]; [0325]; figures 1-3 and 5-11; In yet another aspect, some implementations include a computing system including one or more processors and memory coupled to the one or more processors, the memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for performing any of the methods described herein (par. 9).  Examples of the one or more networks 162 include local area networks (LAN) and wide area networks (WAN) such as the Internet (par. 92).  In some implementations, the hub device 180 includes one or more processing units (e.g., CPUs, ASICs, FPGAs, microprocessors, and the like) 602, one or more communication interfaces 604, memory 606, radios 640, and one or more communication buses 608 for interconnecting these components (sometimes called a chipset) (par. 98).  Event processor sub-module 7146 for processing event candidates and/or events within a received video stream (e.g., a video stream from cameras 188) (par. 119).) and notification system to: receive, by the processor via the network interface, the audible event definition from the intelligent digital assistant, the audible event definition comprising an audible request from a user to the intelligent digital assistant to be notified when a first user-defined event occurs; interpret the audible event definition to identify from amongst the plurality of electronic systems coupled to the intelligent digital assistant only via use of the local area network a one of the plurality of electronic systems that can be used to determine whether the first user-defined event occurs (Kudurshian et al. US 20170358305 abstract; paragraph [0002]-[0003]; [0007]-[0009]; [0045]-[0052]; [0090]-[0094]; [0137]-[0143]; [0254]-[0257]; [0260]- [0266]; [0310]-[0315]; [0317]; [0341]-[0343]; figures 1-2 and 8-20; In some examples, system 100 can implement a digital assistant. The terms “digital assistant," "virtual assistant," "intelligent automated assistant," or "automatic digital assistant" can refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent (par. 45).  In some examples, DA server 106 can communicate with external services 120 through network(s) 110 for task completion or information acquisition (par. 48). Examples of communication network(s) 110 can include local area networks (LAN) and wide area networks (WAN), e.g., the Internet (par. 50).  As described, in some examples, the digital assistant further determines whether the user intent is to perform a task using a searching process or an object managing process. In some embodiments, to make the determination, the digital assistant determines whether the speech input includes one or more keywords representing the searching process or the object managing process (par. 262).  With reference to FIG. 8B, in some examples, the digital assistant receives a speech input 854. Speech input 854 includes, for example, "Open the searching process and find the AAPL stock price today," or simply "show me the AAPL stock price today." Based on speech input 854, the digital assistant determines the user intent. For example, to determine the user intent, the digital assistant determines that the actionable intent is obtaining online information and that one or more parameters associated with this actionable intent include "AAPL stock price," and "today."  (par. 261). For example, the digital assistant (e.g., represented by affordance 840) provides a spoken output 874 including "Today's AAPL price is $100.00." In some examples, user interface 822 includes text corresponding to spoken output 874 (par. 266). With reference to FIGS. 14A-14D, 15A-15D, 16A-16C, and 17A-17E, in some embodiments, a digital assistant receives one or more speech inputs, such as speech inputs 1452, 1454, 1456, 1458, 1552, 1554, 1556, 1652, 1654, 1656, 1752, and 1756 from a user. The user may provide various speech inputs for the purpose of, for example, performing a task at the user device (e.g., devices 1400, 1500, 1600, and 1700) or at a first electronic device (e.g., electronic devices 1420, 1520, 1530, 1522, 1532, 1620, 1622, 1630, 1720, and 1730) using remotely located content. Similar to those described above, in some examples, the digital assistant can receive speech inputs directly from the user at the user device or indirectly through another electronic device that is communicatively connected to the user device (par. 313).); determine, based at least in part on signal information generated by the identified one of the plurality of electronic systems, that the first user-defined event has occurred; and provide, by the processor via the network interface, a notification to the user in response to it being determined that the first user-defined event has occurred (Heitz, III et al. US 20180012462 paragraph [0009]-[0012]; [0061]-[0064]; [0073]; [0089]-[0092]; [0098]; [0106]-[0111]; [0119]-[0127]; [0135]-[0136]; [0194]; [0260]; [0302]-[0313]; [0325]; figures 1-3 and 5-11; Associated user information 71687 includes information regarding users associated with the event such as users identified in the event, users receiving notification of the event, and the like (par. 135). In some implementations, user interface 1400 includes a plurality of alert sections, each alert section corresponding to a distinct event. For example, user interface 1400 includes a first alert section for a first alert corresponding to a motion event that occurred at 12:10 PM, and a second alert section for a second alert corresponding to an audio event that occurred at 12:45 PM. In some implementations, the plurality of alert sections is sorted chronologically (e.g., with most recent alerts displayed on top). In some implementations, the plurality of alert sections is sorted by importance (par. 302).  According to the cited passages and figures, the event alerts the user once the event has occurred.).
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683     

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        

                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.